Citation Nr: 0505214	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Altoona, 
Pennsylvania


THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical care benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1964, and from September 1972 to October 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Altoona, Pennsylvania.


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2.  The veteran applied for enrollment to the VA medical care 
system on April 3, 2003, and he is a nonservice-connected 
veteran with no other special eligibility attributes that 
might qualify him for an improved priority group enrollment.  

3.  He provided financial information which indicates that 
his income is above the VA means test threshold and the HUD 
geographic index.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8g for determining entitlement to enrollment in, and 
access to, VA medical care benefits. 38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2004).

2.  The criteria for enrollment in, and access to, VA medical 
care benefits are not met. 38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The Board has reviewed the facts of this case in light of the 
VCAA.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Application 
for Health Benefits form requested that he provide all 
information needed to evaluate his claim.  In addition, 
discussions in the decision letter of April 2003 and the 
statement of the case (SOC) issued later that month informed 
him of the information and evidence needed to substantiate 
his claim and what evidence was of record, and complied with 
the VA's notification requirements.  The decision letter 
included an attachment which explained the VA health care 
enrollment priority groups.  The SOC included a description 
of the issue on appeal, a summary of the adjudicative 
actions, a summary of the evidence, and an explanation of the 
reasons why the claim was denied.    

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant declined the opportunity to have a 
hearing.  The Board does not know of any additional evidence 
which exists but has not been obtained.  For the reasons 
stated above, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  The 
Board further notes that the essential facts of this case are 
not in dispute, and the resolution depends on the application 
of the law rather than on weighing of the evidence.  Under 
such circumstances, any failure to meet the VCAA duty to 
assist and notify is harmless error.  See Valiao v. Principi, 
17 Vet. App 229 (2003).  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

The veteran contends that the VAMC was wrong in denying him 
enrollment in, and access to, VA medical care benefits.  He 
asserts that he only wants to get treated for hearing loss 
which he believes began during service.  He further states 
that he deserves health care benefits because he served for 
nine years, including service during the Cuban missile crisis 
and during the Vietnam era.  Finally, he asserts that he was 
promised health care benefits when he entered service.  

The facts of this case are not in dispute.  The veteran had 
active service from October 1962 to October 1964, and from 
September 1972 to October 1979.  The character of his service 
was honorable.  He has not established service connection for 
any disability.  He was not a prisoner of war and was not 
awarded a Purple Heart.  He has not alleged that he has any 
condition related to exposure to a toxic substance or 
ionizing radiation, or a disorder associated with service in 
the Southwest Asia theatre of operations.  He has not alleged 
that he has a permanent severely disabling injury or 
condition that compromises his ability to carry out the 
activities of daily living and requires the use of personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm.  His application 
form dated in April 2003 indicated that he had income of 
$9,242, his wife had income of $6,684, he had pension in the 
amount of $15,605, Social Security benefits of $7,065, 
dividends of $3,359, and profit from sale of a stock in the 
amount of $739.  The total gross annual income was $42,694.  
The veteran does not dispute that his annual income is above 
the "low income" threshold.  

The veteran applied for VA medical care in April 2003.  The 
VAMC determined that he was not eligible for VA medical care 
because he was in Priority Group 8g.  The VAMC noted that the 
Secretary had determined that enrollment of Priority Group 8 
veterans had been suspended for those who applied for care on 
or after January 17, 2003.  




III.  Applicable Law and Regulations

Enrollment and provision of hospital and outpatient care to 
veterans is governed by 38 C.F.R. § 17.36 which provides as 
follows:

(a) Enrollment requirement for veterans. (1) Except as 
otherwise provided in §  17.37, a veteran must be enrolled 
in the VA healthcare system as a condition for receiving the 
'medical benefits package' set forth in § 17.38. 
Note to paragraph (a)(1): A veteran may apply to be enrolled 
at any time. (See §  17.36(d)(1).) 
(2) Except as provided in paragraph (a)(3) of this section, 
a veteran enrolled under this section and who, if required 
by law to do so, has agreed to make any applicable co-
payment is eligible for VA hospital and outpatient care as 
provided in the "medical benefits package" set forth in 
§ 17.38. 
Note to paragraph (a)(2): A veteran's enrollment status will 
be recognized throughout the United States. 
(3) A veteran enrolled based on having a disorder associated 
with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia 
theater of operations during the Gulf War, or any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided in 38 U.S.C. 1710(e), is eligible for VA care 
provided in the "medical benefits package" set forth in 
§ 17.38 for the disorder. 
(b) Categories of veterans eligible to be enrolled. The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 
(1) Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-connected 
disabilities or unemployability. 
(2) Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-connected 
disabilities. 
(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 U.S.C. 
1151; veterans whose entitlement to disability compensation 
is suspended pursuant to 38 U.S.C. 1151, but only to the 
extent that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement described 
in 38 U.S.C. 1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 10 
percent rating level based on multiple noncompensable 
service-connected disabilities that clearly interfere with 
normal employability. 
(4) Veterans who receive increased pension based on their 
need for regular aid and attendance or by reason of being 
permanently housebound and other veterans who are determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined. 
(5) Veterans not covered by paragraphs (b)(1) through (b)(4) 
of this section who are determined to be unable to defray 
the expenses of necessary care under 38 U.S.C. 1722(a). 
(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided and limited in 38 U.S.C. 1710(e); and veterans 
with 0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis. 
(7) Veterans who agree to pay to the United States the 
applicable co-payment determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 
of the previous calendar year. For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using 
the rules in §§ 3.271, 3.272, 3.273, and 3.276. After 
determining the veterans' income and the number of persons 
in the veterans' family (including only the spouse and 
dependent children), VA will compare their income with the 
current applicable "low-income" income limit for the public 
housing and section 8 programs in their area that the U.S. 
Department of Housing and Urban Development publishes 
pursuant to 42 U.S.C. 1437a(b)(2). If the veteran's income 
is below the applicable "low-income" income limits for the 
area in which the veteran resides, the veteran will be 
considered to have "low income" for purposes of this 
paragraph. To avoid a hardship to a veteran, VA may use the 
projected income for the current year of the veteran, 
spouse, and dependent children if the projected income is 
below the "low income" income limit referenced above. This 
category is further prioritized into the following 
subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(7)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(7)(ii) of this section. 
(8) Veterans not included in priority category 4 or 7, who 
are eligible for care only if they agree to pay to the 
United States the applicable co-payment determined under 38 
U.S.C. 1710(f) and 1710(g). This category is further 
prioritized into the following subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section. 
(c) Federal Register notification of eligible enrollees. (1) 
It is anticipated that on or before August 1 of each year 
the Secretary will announce in paragraph (c)(2) of this 
section which categories of veterans are eligible to be 
enrolled. As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section. The preamble to a Federal Register document 
announcing which priority categories are eligible to be 
enrolled must specify the projected number of fiscal year 
applicants for enrollment in each priority category, 
projected healthcare utilization and expenditures for 
veterans in each priority category, appropriated funds and 
other revenue projected to be available for fiscal year 
enrollees, and results -- projected total expenditures for 
enrollees by priority category. The determination should 
include consideration of relevant internal and external 
factors, e.g., economic changes, changes in medical 
practices, and waiting times to obtain an appointment for 
care. Consistent with these criteria, the Secretary will 
determine which categories of veterans are eligible to be 
enrolled based on the order of priority specified in 
paragraph (b) of this section. 
(2) Unless changed by a rulemaking document in accordance 
with paragraph (c)(1) of this section, VA will enroll all 
priority categories of veterans set forth in §  17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled. 
(d) Enrollment and disenrollment process -- (1) Application 
for enrollment. A veteran may apply to be enrolled in the VA 
healthcare system at any time. A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility. Veterans applying based on inclusion in 
priority categories 1, 2, 3, 6, and 8 do not need to 
complete section II, but must complete the rest of the form. 
Veterans applying based on inclusion in priority category 4 
because of their need for regular aid and attendance or by 
being permanently housebound need not complete section II, 
but must complete the rest of the form. Veterans applying 
based on inclusion in priority category 4 because they are 
catastrophically disabled need not complete section II, but 
must complete the rest of the form, if: they agree to pay to 
the United States the applicable co-payment determined under 
38 U.S.C. 1710(f) and 1710(g); they are a veteran of the 
Mexican border period or of World War I or a veteran with a 
0 percent service-connected disability who is nevertheless 
compensated; their catastrophic disability is a disorder 
associated with exposure to a toxic substance or radiation, 
or with service in the Southwest Asia theater of operations 
during the Gulf War as provided in 38 U.S.C. 1710(e); or 
their catastrophic disability is an illness associated with 
service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998, as provided in 
38 U.S.C. 1710(e). All other veterans applying based on 
inclusion in priority category 4 because they are 
catastrophically disabled must complete the entire form. 
Veterans applying based on inclusion in priority category 5 
must complete the entire form. Veterans applying based on 
inclusion in priority category 7 must complete the entire 
form except for section IIE. VA form 10-10EZ is set forth in 
paragraph (f) of this section and is available from VA 
medical facilities. 
(2) Action on application. Upon receipt of a completed VA 
Form 10-10EZ, a VA network or facility director, or the 
Deputy Under Secretary for Health for Operations and 
Management or Chief, Health Administration Service or 
equivalent official at a VA medical facility, or Director, 
Health Eligibility Center, will accept a veteran as an 
enrollee upon determining that the veteran is in a priority 
category eligible to be enrolled as set forth in 
§ 17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the applicant that the applicant is ineligible 
to be enrolled. 
(3) Placement in enrollment categories. (i) Veterans will be 
placed in priority categories whether or not veterans in 
that category are eligible to be enrolled. 
(ii) A veteran will be placed in the highest priority 
category or categories for which the veteran qualifies. 
(iii) A veteran may be placed in only one priority category, 
except that a veteran placed in priority category 6 based on 
a specified disorder or illness will also be placed in 
priority category 7 or priority category 8, as applicable, 
if the veteran has previously agreed to pay the applicable 
co-payment, for all matters not covered by priority category 
6. 
(iv) A veteran who had been enrolled based on inclusion in 
priority category 5 and became no longer eligible for 
inclusion in priority category 5 due to failure to submit to 
VA a current VA Form 10-10EZ will be changed automatically 
to enrollment based on inclusion in priority category 6 or 8 
(or more than one of these categories if the previous 
principle applies), as applicable, and be considered 
continuously enrolled. To meet the criteria for priority 
category 5, a veteran must be eligible for priority category 
5 based on the information submitted to VA in a current VA 
Form 10-10EZ. To be current, after VA has sent a form 10-
10EZ to the veteran at the veteran's last known address, the 
veteran must return the completed form (including signature) 
to the address on the return envelope within 60 days from 
the date VA sent the form to the veteran. 
(v) Veterans will be disenrolled, and reenrolled, in the 
order of the priority categories listed with veterans in 
priority category 1 being the last to be disenrolled and the 
first to be reenrolled. Similarly, within priority 
categories 7 and 8, veterans will be disenrolled, and 
reenrolled, in the order of the priority subcategories 
listed with veterans in subcategory (i) being the last to be 
disenrolled and first to be reenrolled. 
(4) Automatic enrollment. Notwithstanding other provisions 
of this section, veterans who were notified by VA letter 
that they were enrolled in the VA healthcare system under 
the trial VA enrollment program prior to October 1, 1998, 
automatically will be enrolled in the VA healthcare system 
under this section if determined by a VA network or facility 
director, or the Deputy Under Secretary for Health for 
Operations and Management or Chief, Health Administration 
Service or equivalent official at a VA medical facility, or 
Director, Health Eligibility Center, that the veteran is in 
a priority category eligible to be enrolled as set forth in 
§ 17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the veteran that the veteran is ineligible to be 
enrolled. 
(5) Disenrollment. A veteran enrolled in the VA health care 
system under paragraph (d)(2) or (d)(4) of this section will 
be disenrolled only if: 
(i) The veteran submits to a VA medical center or the VA 
Health Eligibility Center, 1644 Tullie Circle, Atlanta, 
Georgia 30329, a signed document stating that the veteran no 
longer wishes to be enrolled; or 
(ii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran is no longer in a priority 
category eligible to be enrolled, as set forth in 
§ 17.36(c)(2); or 
(iii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran has been enrolled based on 
inclusion in priority category 5 or priority category 7; 
determines that the veteran was sent by mail a VA Form 10-
10EZ; and determines that the veteran failed to return the 
completed form to the address on the return envelope within 
60 days from receipt of the form. VA Form 10-10EZ is set 
forth in paragraph (f) of this section. 
(6) Notification of enrollment status. Notice of a decision 
by a VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
regarding enrollment status will be provided to the affected 
veteran by letter and will contain the reasons for the 
decision. The letter will include an effective date for any 
changes and a statement regarding appeal rights. The 
decision will be based on all information available to the 
decisionmaker, including the information contained in VA 
Form 10-10EZ. 
(e) Catastrophically disabled. For purposes of this section, 
catastrophically disabled means to have a permanent severely 
disabling injury, disorder, or disease that compromises the 
ability to carry out the activities of daily living to such 
a degree that the individual requires personal or mechanical 
assistance to leave home or bed or requires constant 
supervision to avoid physical harm to self or others. This 
definition is met if an individual has been found by the 
Chief of Staff (or equivalent clinical official) at the VA 
facility where the individual was examined to have a 
permanent condition specified in paragraph (e)(1) of this 
section; to meet permanently one of the conditions specified 
in paragraph (e)(2) of this section by a clinical evaluation 
of the patient's medical records that documents that the 
patient previously met the permanent criteria and continues 
to meet such criteria (permanently) or would continue to 
meet such criteria (permanently) without the continuation of 
on-going treatment; or to meet permanently one of the 
conditions specified in paragraph (e)(2) of this section by 
a current medical examination that documents that the 
patient meets the permanent criteria and will continue to 
meet such criteria (permanently) or would continue to meet 
such criteria (permanently) without the continuation of on-
going treatment. 
(1) Quadriplegia and quadriparesis (ICD-9-CM Code 344.0x: 
344.00, 344.01, 344.02, 344.03, 344.04, 3.44.09), paraplegia 
(ICD-9-CM Code 344.1), blindness (ICD-9-CM Code 369.4), 
persistent vegetative state (ICD-9-CM Code 780.03), or a 
condition resulting from two of the following procedures 
(ICD-9-CM Code 84.x or associated V Codes when available or 
Current Procedural Terminology (CPT) Codes) provided the two 
procedures were not on the same limb: 
(i) Amputation through hand (ICD-9-CM Code 84.03 or V Code 
V49.63 or CPT Code 25927); 
(ii) Disarticulation of wrist (ICD-9-CM Code 84.04 or V Code 
V49.64 or CPT Code 25920); 
(iii) Amputation through forearm (ICD-9-CM Code 84.05 or V 
Code V49.65 or CPT Codes 25900, 25905); 
(iv) Disarticulation of forearm (ICD-9-CM Code 84.05 or V 
Code V49.66 or CPT Codes 25900, 25905); 
(v) Amputation or disarticulation through elbow. (ICD-9-CM 
Code 84.06 or V Code V49.66 or CPT 24999); 
(vi) Amputation through humerus (ICD-9-CM Code 84.07 or V 
Code V49.66 or CPT Codes 24900, 24920); 
(vii) Shoulder disarticulation (ICD-9-CM Code 84.08 or V 
Code V49.67 or CPT Code 23920); 
(viii) Forequarter amputation (ICD-9-CM Code 84.09 or CPT 
Code 23900); 
(ix) Lower limb amputation not otherwise specified (ICD-9-CM 
Code 84.10 or V Code V49.70 or CPT Codes 27880, 27882); 
(x) Amputation of great toe (ICD-9-CM Code 84.11 or V Code 
V49.71 or CPT Codes 28810, 28820); 
(xi) Amputation through foot (ICD-9-CM Code 84.12 or V Code 
V49.73 or CPT Codes 28800, 28805); 
(xii) Disarticulation of ankle (ICD-9-CM Code 84.13 or V 
Code V49.74 or CPT 27889); 
(xiii) Amputation through malleoli (ICD-9-CM Code 84.14 or V 
Code V49.75 or CPT Code 27888); 
(xiv) Other amputation below knee (ICD-9-CM Code 84.15 or V 
Code V49.75 or CPT Codes 27880, 27882); 
(xv) Disarticulation of knee (ICD-9-CM Code 84.16 or V Code 
V49.76 or CPT Code 27598); 
(xvi) Above knee amputation (ICD-9-CM Code 84.17 or V Code 
V49.76 or CPT Code 27598); 
(xvii) Disarticulation of hip (ICD-9-CM Code 84.18 or V Code 
V49.77 or CPT Code 27295); and 
(xviii) Hindquarter amputation (ICD-9-CM Code 84.19 or CPT 
Code 27290). 
(2)(i) Dependent in 3 or more Activities of Daily Living 
(eating, dressing, bathing, toileting, transferring, 
incontinence of bowel and/or bladder), with at least 3 of 
the dependencies being permanent with a rating of 1, using 
the Katz scale. 
(ii) A score of 10 or lower using the Folstein Mini-Mental 
State Examination. 
(iii) A score of 2 or lower on at least 4 of the 13 motor 
items using the Functional Independence Measure. 
(iv) A score of 30 or lower using the Global Assessment of 
Functioning. 

§ 17.37   Enrollment not required-provision of hospital and 
outpatient care to veterans.
Even if not enrolled in the VA healthcare system:
(a) A veteran rated for service-connected disabilities at 50 
percent or greater will receive VA care provided for in the 
"medical benefits package" set forth in §17.38.
(b) A veteran who has a service-connected disability will 
receive VA care provided for in the "medical benefits 
package" set forth in §17.38 for that service-connected 
disability.
(c) A veteran who was discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty will receive VA care provided for in the 
"medical benefits package" set forth in §17.38 for that 
disability for the 12-month period following discharge or 
release.
(d) When there is a compelling medical need to complete a 
course of VA treatment started when the veteran was enrolled 
in the VA healthcare system, a veteran will receive that 
treatment.
(e) Subject to the provisions of §21.240, a veteran 
participating in VA's vocational rehabilitation program 
described in §§21.1 through 21.430 will receive VA care 
provided for in the "medical benefits package" set forth in 
§17.38.
(f) A veteran may receive care provided for in the 'medical 
benefits package' based on factors other than veteran status 
(e.g., a veteran who is a private-hospital patient and is 
referred to VA for a diagnostic test by that hospital under 
a sharing contract; a veteran who is a VA employee and is 
examined to determine physical or mental fitness to perform 
official duties; a Department of Defense retiree under a 
sharing agreement).
(g) For care not provided within a State, a veteran may 
receive VA care provided for in the "medical benefits 
package" set forth in §17.38 if authorized under the 
provisions of 38 U.S.C. 1724 and 38 CFR 17.35.
(h) Commonwealth Army veterans and new Philippine Scouts may 
receive care provided for in the "medical benefits package" 
set forth in §17.38 if authorized under the provisions of 38 
U.S.C. 1724 and 38 CFR 17.35.
(i) A veteran may receive certain types of VA care not 
included in the "medical benefits package" set forth in 
§17.38 if authorized by statute or other sections of 38 CFR 
(e.g., humanitarian emergency care for which the individual 
will be billed, compensation and pension examinations, 
dental care, domiciliary care, nursing home care, 
readjustment counseling, care as part of a VA-approved 
research project, seeing-eye or guide dogs, sexual trauma 
counseling and treatment, special registry examinations).
(j) A veteran may receive an examination to determine 
whether the veteran is catastrophically disabled and 
therefore eligible for inclusion in priority category 4.




V.  Analysis

The veteran applied for enrollment on February 4, 2003, and 
he is a nonservice-connected veteran with no other special 
eligibility attributes that might qualify him for an improved 
priority group enrollment.  He provided financial information 
which indicates that his income is above the VA means test 
threshold and the HUD geographic index.  Therefore, the VAMC 
appropriately place him in Priority Group 8g.

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veteran's seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  See 68 Fed. Reg. 2669-
2673 (Jan. 17, 2003).  

The veteran has not established service connection for any 
disability, to include hearing loss.  If he wishes to do so, 
he must pursue a claim for service connection at a VA 
regional office.  With respect to the veteran's argument that 
the decision by the VA is invalid because it violates a 
contract made by the Federal Government at the time the 
veteran enlisted in service, the Board notes that this 
argument has previously been considered and rejected by 
Federal Courts.  See Schism v. United States, 239 F.3d 1280 
(Fed. Cir. 2001) (in which the United States Court of Appeals 
for the Federal Circuit held that certain military retirees 
are not entitled to free lifetime health care based on 
implied-in-fact contracts premised on promises made when they 
joined the service that they would receive free lifetime 
medical care for themselves and their dependents).  
Accordingly, the Board concludes that the criteria for 
enrollment in, and access to, VA medical care benefits are 
not met.




ORDER

Entitlement to enrollment in, and access to, VA medical care 
benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


